April 13, 2012 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549 Subject: Nationwide Variable Account-II Nationwide Life Insurance Company SEC File No. 333- 177316 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life Insurance Company for itself and on behalf of its Nationwide Variable Account-II (the "Variable Account") respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration statement become effective on April 17, 2012 or as soon as practicable. Nationwide Life Insurance Company represents that the final prospectus will be filed as soon as possible after the effectiveness order is received. The undersigned is an officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Timothy Crawford at (614) 249-3398 should you have questions. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ CATHY MARASCO Cathy Marasco Associate Vice President Product Development cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products April 13, 2012 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters treet NE Washington, D.C. 20549 Subject: Nationwide Variable Account-II Nationwide Life Insurance Company SEC File No. 333- 177316 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Individual Flexible Premium Deferred Variable Annuity Contracts to be issued by Nationwide Variable Account-II (the "Variable Account"), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration statement become effective on April 17, 2012 or as soon as practicable. The undersigned is an officer for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Timothy Crawford at (614) 249-3398 should you have questions. Very truly yours, NATIONWIDE INVESTMENT SERVICES CORPORATION /s/ TERRY C. SMETZER Terry C. Smetzer Associate Vice President and Assistant Treasurer cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products
